Title: From George Washington to Brigadier General Daniel Roberdeau, 19 August 1776
From: Washington, George
To: Roberdeau, Daniel



Sir
Head Qrs N. York Augt 19th 1776

I Received your favor of this date and thank you for the Intelligence thereby communicated.
The Report propagated by the post Rider, is totally destitute of truth in every instance, & as It may have the fatal tendency you seem but too Justly to apprehend, I beg Sir, that you will take Such Steps to contradict & Suppress It, as you shall think most likely to effect It. I am &c.

G.W.

